 Case 1:19-cv-00703-PLM-PJG ECF No. 48 filed 06/19/20 PageID.456 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

EDDIE SKELLETT, #183067,                      )
                        Plaintiff,            )
                                              )     No. 1:19-cv-703
-v-                                           )
                                              )     Honorable Paul L. Maloney
HEIDI WASHINGTON, et al.,                     )
                        Defendants.           )
                                              )

                                     JUDGMENT

      The Court has resolved all pending claims. As required by Rule 58 of the Federal

Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: June 19, 2020                                     /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
